

Exhibit 10.13







ANN INC.


NON-QUALIFIED DEFERRED COMPENSATION PLAN


(Amended and Restated as of November 16, 2011)



1

--------------------------------------------------------------------------------




Table of Contents


Article 1
 
 
 
1.1


 
Establishment of the Plan
1


1.2


 
Purpose of the Plan
1


Article 2
 
 
 
2.1


 
Account Balance
1


2.1


 
Administrator
1


2.3


 
Beneficiary
1


2.4


 
Change in Control
1


2.5


 
Code
2


2.6


 
Committee
2


2.7


 
Compensation
2


2.8


 
Deferral Election Form
2


2.9


 
Disability
2


2.10


 
Distributable Event
2


2.11


 
Early Retirement Date
2


2.12


 
Eligible Employee
2


2.13


 
Employer
2


2.14


 
ERISA
2


2.15


 
Excess Compensation
2


2.16


 
Incentive Compensation
3


2.17


 
Normal Retirement Date
3


2.18


 
Participant
3


2.19


 
Plan
3


2.20


 
Plan Year
3


2.21


 
RCP Award
3


2.22


 
Separation from Service
3


2.23


 
Spouse
3


2.24


 
Trust Agreement
3


2.25


 
Trust Fund
3


2.26


 
Trustee
3


2.27


 
Unforeseeable Emergency
3




2

--------------------------------------------------------------------------------


2.28


 
Valuation Date
4


2.29


 
Vested Interest
4


Article 3
 
 
 
3.1


 
Eligibility Requirements
4


3.2


 
Initial Deferral Elections, Generally
4


3.3


 
Initial Deferral Elections for RCP Awards
4


Article 4
 
 
 
4.1


 
Employer Credits
4


4.2


 
Separate Accounting.
5


4.3


 
Vesting in the Account Balance
5


4.4


 
Earnings
5


4.5


 
Amounts Payable
5


Article 5
 
 
 
5.1


 
Distribution
5


5.2


 
Subsequent Deferral
6


5.3


 
Form of Payment
6


5.4


 
Acceleration of Benefits
6


5.5


 
Forfeiture of Amounts Not Vested
7


Article 6
 
 
 
6.1


 
Administrator
7


6.2


 
Accounts and Expenses
7


6.3


 
Employer's Powers
7


6.4


 
Responsibility of the Employer
7


Article 7
 
 
 
7.1


 
Unfunded Status of Plan
8


7.2


 
Investment Vehicle
8


7.3


 
Directed Investments
8


Article 8
 
 
 
8.1


 
Amendment of Plan
9


8.2


 
Termination of Plan by Employer
9


8.3


 
Automatic Termination of Plan
10


8.4


 
Amendment and Termination Compliance
10


Article 9
 
 
 


3

--------------------------------------------------------------------------------


9.1


 
Limitation of Rights
10


9.2


 
Total Agreement
10


9.3


 
No Contract of Employment
10


9.4


 
Limitation on Assignment
10


9.5


 
Representations
10


9.6


 
Severability
10


9.7


 
Applicable Law
10


9.8


 
Title to Assets
10


9.9


 
Gender and Number
10


9.10


 
Headings and Subheadings
11


9.11


 
Legal Action
11


9.12


 
Claims Procedure
11




4

--------------------------------------------------------------------------------




ANN INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN




Article 1
Establishment and Purpose of the Plan


1.1
Establishment of the Plan. ANN INC. (“the Employer”) hereby adopts the ANN INC.
Non-Qualified Deferred Compensation Plan (“the Plan), effective January 1, 2008.
The Plan assets will be held in a Rabbi Trust.



1.2
Purpose of the Plan. The purpose of the Plan is to provide additional benefits
to Participants upon the occurrence of a Distributable Event.





Article 2
Definitions


Whenever used in the Plan, the following terms will have the meanings as set
forth in this Article, unless a different meaning is clearly required by the
context in which the term is used.


2.1
Account Balance. The term "Account Balance" means the bookkeeping account
maintained for each Participant which reflects the value of the deferred
Compensation credited to the Participant, including the earnings or losses
allocable thereto and adjusted to reflect any distribution made to the
Participant or his or her Beneficiary. If a Participant has more than one
Beneficiary at the time of the Participant’s death, a separate Account Balance
will be maintained for each Beneficiary. A Participant will have no secured
rights of any kind to his or her Account Balance.



2.2
Administrator. The term "Administrator" means the Employer unless another
Administrator is appointed by the Employer to administer the Plan.



2.3
Beneficiary. The term "Beneficiary" means the person, persons, or legal entity
entitled to receive benefits under this Plan that become payable in the event of
the Participant's death. All Beneficiary designation must be in writing on a
form prescribed acceptable to the Administrator, and a Participant may amend or
revoke such designation at any time in writing. Such designation, amendment, or
revocation will be effective upon receipt of same by the Administrator. If a
Beneficiary has not been designated, or if all of a Participant’s designated
Beneficiaries die prior to the death of the Participant, or if a Beneficiary
designation is ineffective for any reason, then the estate of the Participant
will be the Beneficiary. Upon the death of the Participant, any Beneficiary
entitled to the Participant's Vested Interest under this Section will become a
vested Beneficiary and have all the rights of the Participant with the exception
of making deferrals, including the right to designate Beneficiaries.



2.4
Change in Control. A Change in Control shall only exist for purposes of the Plan
if a Change in Control would exist as defined in Section 409A of the Code, and
the regulations promulgated thereunder, and if a change in control would also
exist under ANN INC.’s Special Severance Plan.




1

--------------------------------------------------------------------------------


2.5
Code. The term "Code" means the Internal Revenue Code of 1986, as now in effect
or as hereafter amended and the regulations promulgated thereunder. All
citations to sections of the Code are to such sections as they may from time to
time be amended or renumbered.



2.6
Committee. The term "Committee" means the committee, if any, appointed by the
Employer to which the Employer delegates some or all of its administrative
duties under the Plan.



2.7
Compensation. The term "Compensation" means, with respect to a Plan Year, base
salary and Incentive Compensation earned by the Participant for services
rendered during such Plan Year.



2.8
Deferral Election Form. The term “Deferral Election Form” means a form
indicating the amount of Compensation to be deferred and the time and form of
payment of such deferred amount, in such form as the Committee shall from time
to time approve. In the event of a conflict between the terms of the Plan and
the terms of a Deferral Election Form, the terms of the Plan shall govern.

 
2.9
Disability. The term "Disability" is defined in ANN INC.’s long term disability
policy; provided that a Disability shall only exist for purposes of the Plan if
a disability would exist under the definition provided in section 409A of the
code and the regulations promulgated thereunder.



2.10
Distributable Event. The term "Distributable Event" means an event occurring as
a result of:

(1)
the Participant's death;

(2)
Disability;

(3)
a Change in Control

(4)
Separation from Service

(5)
a specified date as elected by the Participant subject to the limitations of
Sections 3.2 and 5.1;

(6)
Unforeseeable Emergency.



2.11
Early Retirement Date. The term "Early Retirement Date" means the date a
Participant reaches age 55 and completes at least 5 years of employment with the
Employer. Years of employment with the Employer shall be determined in the same
manner as years of service are determined under AnnTaylor Incorporated Savings
Plan.



2.12
Eligible Employee. The term "Eligible Employee" means any person who is employed
by the Employer and is a member of a select group of employees set forth from to
time in a resolution of the Committee. An Eligible Employee can, at the election
of the Administrator, include an independent contractor.



2.13
Employer. The term "Employer" means ANN INC. and its direct and indirect
subsidiaries.



2.14
ERISA. The term "ERISA" means the Employee Retirement Income Security Act of
1974, as amended, and the regulations promulgated thereunder. Reference to any
section or subsection of ERISA includes reference to any comparable or
succeeding provisions which amends, supplements or replaces such section or
subsection.



2.15
Excess Compensation. The term ‘Excess Compensation’ means with respect to the
Plan year, the total of base compensation, bonus compensation, short term
disability payments, and any RCP Awards, earned for the plan year minus the
401(a)(17) qualified plan compensation limit as indexed on an annual basis. The
term “Excess Compensation” does not mean long term disability payments,


2

--------------------------------------------------------------------------------


guaranteed sign-on bonuses, or other similar long-term, non-performance-based
payments.


2.16
Incentive Compensation. The term “Incentive Compensation” means the total of the
bonus compensation earned by a Participant for services rendered during all or a
portion of a Plan Year and any RCP Awards. The term “Incentive Compensation”
does not mean guaranteed sign-on bonuses, or other similar long-term,
non-performance-based payments.



2.17
Normal Retirement Date. The term "Normal Retirement Date" means age 65.



2.18
Participant. The term "Participant" means an Eligible Employee who has satisfied
the eligibility requirements set forth in Section 3.1 and has entered the Plan
as a participant.



2.19
Plan. The term "Plan" means ANN INC. Non-Qualified Deferred Compensation Plan.



2.20
Plan Year. The term "Plan Year" means the Employer’s fiscal year.



2.21
RCP Award. A cash award issued pursuant to the Employer’s Restricted Cash
Program which includes an initial banked amount determined based on a 12 month
performance period (“initial performance year”) and adjustments thereon made
over a subsequent three-year performance period (“adjustment period”) as
determined in accordance with the terms of the Restricted Cash Program from time
to time. For purposes of the Plan, (i) the service period with respect to a RCP
Award begins on the first day of the initial performance year and (ii) the
entire amount of the RCP Award (the initial banked amount and any adjustments
thereon) is included as Compensation for the Plan Year in which the last date of
the adjustment period occurs.



2.22
Separation from Service. The term "Separation from Service" means a separation
from service with the Employer, except as otherwise determined by the
Administrator in accordance with Section 409A of the Code and the regulations
promulgated thereunder. A Separation from Service will not be deemed to have
occurred upon the sale of a subsidiary or business unit with respect to a
Participant who continues in employment with the subsidiary or purchaser unless
or until the Participant incurs a Separation from Service with such subsidiary
or purchaser.



2.23
Spouse. The term "Spouse" means the individual to whom a Participant is or was
married.



2.24
Trust Agreement. The term "Trust Agreement" means the written agreement, if any,
made by and between the Employer and the Trustee under which the Trust Fund is
maintained.



2.25
Trust Fund. The term "Trust Fund" means the unfunded trust fund, if any, created
under and subject to the Trust Agreement to hold some or all of the assets of
the Plan.



2.26
Trustee. The term "Trustee" means the Trustee or Trustees, if any, and any
successors thereto, who are duly appointed under the Trust Agreement.



2.27
Unforeseeable Emergency. The term "Unforeseeable Emergency" means a severe
financial hardship of the Participant resulting (a) from an illness or accident
of the Participant, the Participant’s Spouse, or the Participant’s dependent as
defined in Code §152(a); (b) from loss of the Participant's property due to
casualty (including the need to rebuild a home following damage to a home not
otherwise covered by homeowner’s insurance, e.g., as a result of a natural
disaster); (c) from the need to pay for the funeral expenses of the
Participant’s Spouse or dependent as defined in Code


3

--------------------------------------------------------------------------------


§152(a); or (d) from other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant, as
determined by the Board of Directors of the Employer and provided that an
Unforeseeable Emergency shall only exist for purposes of the Plan if an
Unforeseeable Emergency would exist as defined in Section 409A of the Code, and
the regulations promulgated thereunder. For example, the imminent foreclosure of
or eviction from the Participant's primary residence may constitute an
unforeseeable emergency. In addition, the need to pay for medical expenses
(including non-refundable deductibles) and the cost of prescription drug
medication may constitute an unforeseeable emergency. But except as specifically
provided above, the purchase of a home or payment of college tuition is not an
Unforeseeable Emergency.


2.28
Valuation Date. The term "Valuation Date" means the date on which the Trustee
determines the value of the Trust Fund. The Trust Fund must be valued at least
annually as of the last day of the Plan Year, but the Administrator can elect to
have all or any portion of the Trust Fund valued more frequently.



2.29
Vested Interest. The term "Vested Interest" means a Participant’s nonforfeitable
interest in his or her Account Balance.



Article 3
Participation in the Plan


3.1
Eligibility Requirements. An Eligible Employee will be eligible to enter the
Plan as a Participant by resolution of the Committee.



3.2
Initial Deferral Elections, Generally. Each Participant must make each initial
deferral election pursuant to this Plan by completing a Deferral Election Form.
Subject to Sections 3.3 and 5.2, each such initial deferral election must be
irrevocable, before the beginning of the Participant’s first taxable year
inwhich the Participant performs services relating to the Compensation he or she
elects to defer under the Plan, in accordance with Section 409A of the Code and
the regulations promulgated thereunder.



3.3
Initial Deferral Elections for RCP Awards. To the extent expressly permitted by
the Committee from time to time, in its sole discretion, and as set forth in an
applicable Deferral Election Form, a Participant may be permitted to make an
initial deferral election with respect to a RCP Award by completing a Deferral
Election Form after the beginning of the Participant’s first taxable year in
which the Participant performs services with respect to which the RCP Award
relates.



Article 4
Credits


4.1
Employer Credits. Each Plan Year, the following amounts will be credited to the
Account Balance of each Participant:



a)
If the Participant elects to defer an amount under the AnnTaylor Incorporated
Savings Plan, then to the extent such deferral is a deferral of up to 6% of the
Participant’s Excess Compensation, the deferral amount will be credited under
the Plan.


4

--------------------------------------------------------------------------------


b)
The amount of base salary the Participant elects to defer, provided that such
amount may not exceed 50% of the Participant’s annual base salary, or other
greater limit set by the Administrator.

c)
The amount of Incentive Compensation that the Participant elects to defer under
the Plan.

d)
Beginning on the anniversary of the Participant’s date of hire, an amount equal
to the sum of 1 and 2 below:

1.
An amount equal to 100% of the amount credited under (a) above that constitutes
3% or less of the Participant’s Excess Compensation.

2.
An amount equal to 50% of any amount credited under (a) above that constitutes
more than 3% of the Participant’s Excess Compensation, and 6% or less of the
Participant’s Excess Compensation.



Provided, however, that no amount shall be credited pursuant to this Section
4.1(d) for amounts relating to credits under (a) above that relate to Excess
Compensation accrued between January 1, 2010 and December 31, 2010.


4.2
Separate Accounting. The Trustee shall maintain separate accounts for amounts
credited to the Trust under 4.1(a), (b), (c), and (d), and shall maintain
separate accounts for each Plan Year.



4.3
Vesting in the Account Balance. Credits under 4.1(a), (b), and (c) are at all
times fully vested. Credits under 4.1(d) vest upon the second anniversary of a
Participant’s date of hire, subject to the Participant’s continuous employment
through such date, except that upon a Change in Control, all credits to accounts
made under 4.1(d) shall vest immediately.



4.4
Earnings. Earnings on the amounts deferred shall be credited based on earnings
of the Trust Fund.



4.5
Amounts Payable. Amounts paid under section 5.1 below shall equal the vested
amounts credited to the accounts of Participants as provided herein determined
as of the most recent Valuation Date occurring prior to each such payment.





Article 5
Distribution of Benefits


5.1
Distribution.



(a) Amounts Credited Under 4.1(a), (b) and (c). Subject to the terms of the
Deferral Election Form, amounts credited under 4.1 (a), (b) and (c) will be
distributed as a lump sum payment six months after a Separation from Service or
according to a fixed schedule elected by the Participant.


(b) Amounts Credited Under 4.1(d). Subject to the terms of the Deferral Election
Form, vested amounts credited under 4.1(d) will be distributed only upon
Separation from Service, and in the following manner:
•
Upon Separation from Service prior to the Early Retirement Date or Normal
Retirement Date: in a single lump sum six months following the Separation from
Service.




5

--------------------------------------------------------------------------------


•
Upon Separation from Service following the Early Retirement Date or Normal
Retirement Date: in the form as elected by the Participant prior to commencement
of participation in the Plan. A Participant receiving distribution amounts in
the form of installments will receive the initial installment as soon as
administratively feasible following the 6 months period after Separation from
Service, with subsequent installments to be paid on an annual basis in each
successive calendar year. For Participants receiving distributions in
substantially equal installments, the proportion of the total amount in the
account to be paid in each installment shall be determined by dividing the
number one by the number of remaining installments.



5.2
Subsequent Deferral. Any changes in the time or form of distribution may not
take effect until 12 months after the subsequent elections are made. If a
subsequent election is made with respect to distributions that would occur
because of a Change in Control, a fixed schedule, or Separation from Service,
the new election cannot allow payment until at least five years after payments
would have otherwise begun under the initial deferral election, unless otherwise
permitted under Section 409A of the Code.



5.3
Form of Payment. Payment shall be made in the form of cash unless the
Participant elects another form of payment and the Employer agrees to provide
payment in that form.



5.4
Acceleration of Benefits

(a) Death or Disability: For amounts credited under 4.1(a), (b), and (c) that
the Participant has elected to receive according to a fixed schedule,
distribution will accelerate upon the Participant’s Death or Disability.


(b) Change in Control: For amounts credited under 4.1(a), (b), (c), and (d),
distributions will accelerate upon a Change in Control. (See 4.3 above for
vesting rules upon a Change in Control.)


(c) Unforseeable Emergency: If a Participant has an Unforeseeable Emergency, the
Participant may elect to receive a lump sum distribution equal to the amount
requested or, if less, the maximum amount determined by the Administrator to be
permitted to be distributed under this sub-section (c), 409A of the Code, and
the regulations promulgated thereunder. A distribution due to an Unforeseeable
Emergency (a) may not be made to the extent that such emergency is or may be
relieved through reimbursement or compensation from insurance or otherwise, by
liquidation of the Participant's assets (to the extent that any such liquidation
would not itself cause severe financial hardship), or by cessation of deferrals
under the Plan; and (b) may not exceed the amount reasonably necessary to
satisfy the emergency need (which may include any amounts necessary to pay any
federal, state, or local income taxes or penalties reasonably anticipated to
result from the distribution).


(d) No Acceleration. Except as provided for in subsection (a), (b), and (c)
above, in no event will the time or schedule of any payment be accelerated
except in the instance of (a) payments to someone other than the Participant
that are needed to fulfill a domestic relations order as defined in Code
§414(q); (b) payments necessary to comply with federal rules against conflicts
of interest; and (c) the minimum amount necessary to pay FICA taxes required by
Code §3121(v)(2) (and the related income tax withholding triggered by the
distribution). In addition, the Plan may be amended at any time to add a
provision permitting an automatic lump sum payment of not more than $10,000 upon
termination of a Participant's entire interest in the Plan, provided the
distribution is made not later than the later of (a) 2½ months after a
Participant's Separation from Service; or (b) the end of the calendar year which
contains the date of the Participant's Separation from Service.

6

--------------------------------------------------------------------------------




5.5
Forfeiture of Amounts Not Vested. Any amounts not vested at the time of
distribution shall be

forfeited to the Employer.






Article 6
Plan Administration


6.1
Administrator. The Employer will be responsible for appointing an Administrator
to administer the Plan. Such Administrator may be an individual and/or a
committee authorized to act collectively on behalf of the Plan. The
Administrator will have responsibility for the operation and administration of
the Plan and will direct payment of Plan benefits. The Administrator will have
the power and authority to adopt, interpret, alter, amend, or revoke rules and
regulations necessary to administer the Plan and delegate ministerial duties and
employ such outside professionals as may be required for prudent administration
of the Plan. The Administrator will also have authority to enter agreements on
behalf of the Employer necessary to implement this Plan. The Administrator, if
otherwise eligible, may participate in the Plan but will not be entitled to make
decisions solely with respect to his or her own participation. If the Employer
appoints an individual and a committee as Administrator, the Employer will
designate the division of the duties hereunder between the individual and the
committee.



6.2
Accounts and Expenses. An Account Balance will be established for each
Participant. Such Account Balance will be valued at fair market value as of the
last day of the calendar year and on such other dates as necessary for the
proper administration of the Plan, and each Participant will receive a written
accounting at least annually of his or her Account Balance (and the Vested
Interest therein) following such valuation. Such accounting will be made as soon
as administratively feasible after the end of the calendar year. Each Account
Balance will be credited or debited, as applicable, with (a) any increase or
decrease resulting from investments; (b) any expenses incurred by the Employer
in maintaining and administering this Plan, which may be paid out of the Plan;
and (c) the amount of any distribution.



6.3
Employer's Powers. The Employer and the Administrator will have the power and
authority to adopt, interpret, alter, amend or revoke rules and regulations
necessary to administer the Plan and to delegate ministerial duties and employ
such outside professionals, including the Administrator, as may be required for
the prudent administration of the Plan. The Employer will also have authority to
enter into contracts as necessary to implement this Plan.



6.4
Responsibility of the Employer. The Employer will have the sole responsibility
for the establishment and maintenance of the Plan. The Employer, will have the
power and authority to appoint an Administrator, any Trustees (to the extent
assets of the Plan are held in an unfunded Trust), and any other professionals
as may be required for the administration of the Plan or Trust. The Employer
will also have the right to remove any individual or party appointed to perform
functions under the Plan.






7

--------------------------------------------------------------------------------


Article 7
Investment of Rabbi Trust Assets


7.1
Unfunded Status of Plan. It is intended that this Plan will be unfunded within
the meaning of that term under ERISA. Any Employer credits which are made to an
unfunded Trust will be transmitted to the Trustee not less frequently than
annually.



7.2
Investment Vehicle. The Employer may elect to invest all assets of the Plan in
an unfunded Trust Fund, but all credits made to the Plan, all property and
rights to property (including rights as a Beneficiary of a contract providing
life insurance protection) purchased with such credits, and all income
attributable to such credits, property or rights, will remain (until paid or
made available to the Participant or Beneficiary) solely the property and rights
of the Employer, subject only to the claims of the Employer's general creditors.
Assets will be held in a Rabbi Trust.



7.3
Directed Investments. Subject to any rules or procedures established by the
Administrator under paragraph (h), the Administrator may permit Participants to
direct the investment of one or more of their accounts, and subject to any such
rules or procedures, investment directives must be given by a Participant in
accordance with the following:



(a) Directed Investment Accounts. The Administrator will designate which
accounts can be directed and whether the Participant or other payee can direct
all or only a portion of each such account. Any such designation can be changed
by the Administrator from time to time by communicating new procedures to the
Participants.


(b) Investment Funds. Any amount a Participant or other payee directs will be
put into a segregated investment selected by him or her; or among alternative
investment funds offered under the Plan. With respect to any Plan assets which
are invested in the Trust Fund, such alternative investment funds will be under
the full control and management of the Trustees. Alternatively, if investments
outside the Trustee's control are allowed, Participants and payees may not
direct that investments be made in collectibles, other than U.S. Government gold
and silver coins. If a Participant or payee fails to make a timely investment
election, at the Administrator's discretion either no election will be deemed to
have been made or the Participant or other payee will be considered to have made
an election to invest 100% of his or her account in an investment option, the
primary objective of which is the preservation of principal, until such time as
an investment decision by the Participant or other payee becomes effective.


(c) Investment Form. A Participant’s investment direction will be made in a form
acceptable to, and in accordance with procedures established by, the
Administrator. Unless changed by procedures established by the Administrator and
communicated to Participants and other payees, (1) a Participant or other payee
may change his or her investment election by filing a new investment designation
form with the Administrator or the Administrator's designee; (2) any such change
will be effective no later than the first day of the next investment election
period; and (3) investment election periods will be established at the
discretion of the Administrator.


(d) Transfers of Assets Between Funds. Unless changed by procedures established
by the Administrator and communicated to Participants and other payees, if
multiple investment fund options are made available, a Participant or other
payee may elect to transfer all or part of his or her account from one
investment fund to another investment fund by filing an investment designation
form with the Administrator or with the Administrator's designee within a
reasonable administrative

8

--------------------------------------------------------------------------------


period prior to the next period for which investment options may be elected to
be transferred. The funds will be transferred as soon as practicable prior to,
or by the start of, the new election period. If made available, telephone or
other electronic or computer transfers will be permitted under uniform
procedures approved adopted by the Administrator.


(e) Administrator Responsibility. Either the Administrator or the
Administrator's designee will be responsible when transmitting Employer and
Employee credits or other Plan assets to indicate the dollar amount which is to
be credited to each investment fund on behalf of each Participant or other
payee.


(f) No Administrator Liability. Except as may otherwise be provided under the
terms of the Plan, neither the Administrator nor the Employer will be liable to
the Participant or other payee (or to his or her Beneficiaries) for any loss
resulting from action taken under this Section at the direction of the
Participant or other payee.


(g) Charges and Fees. Any charge or fee, including legal fees, incurred in
connection with a Participant's direction under this Section of the Plan may be
charged to and paid from the assets of the Participant’s account.


(h) Adoption of Procedures. All investment designations by Participants or other
payees will be made subject to and in accordance with any rules or procedures
the Administrator may adopt. Such rules or procedures, when properly executed in
a written document, will be deemed incorporated in this Plan.




Article 8
Amendment or Termination of Plan


8.1
Amendment of Plan. The Employer can amend the Plan at any time, and from time to
time, in whole or in part, but any such amendment (a) must be in writing; (b)
will be binding on all parties claiming an interest under the Plan; and (c)
cannot deprive a Participant or Beneficiary of a right accrued under the Plan
prior to the date of the amendment without the written consent of the
Participant or Beneficiary, provided, however, that a Beneficiary's consent is
not required if the amendment is executed prior to the date of the Participant's
death. Notwithstanding the foregoing, the Employer can amend the Plan at any
time, retroactively if necessary, to (a) assure that the Plan is characterized
as a top-hat plan of deferred compensation maintained for a select group of
management or highly compensated employee as described under ERISA §201(2),
§301(a)(3), and §401(a)(1); and (b) to conform the Plan to the requirements of
any applicable law, including ERISA and the Code. No amendment described in the
preceding sentence will be considered prejudicial to any interest of a
Participant or Beneficiary under the Plan.



8.2
Termination of Plan by Employer. Although the Employer has established this Plan
with the intention and expectation to maintain the Plan indefinitely, the
Employer may terminate or discontinue the Plan in whole or in part at any time
without any liability for such termination or discontinuance. Upon termination,
all credits will cease. The Plan is considered terminated only if all assets of
the Plan are paid to Participants as soon as administratively practicable. If
the assets of the Plan are not distributed, the Plan will be treated as a frozen
plan and must continue to comply with all of the statutory requirements
necessary for Plan eligibility.




9

--------------------------------------------------------------------------------


8.3
Automatic Termination of Plan. The Plan will automatically terminate with
respect to the Employer upon dissolution of the Employer or upon the Employer's
merger or consolidation with any other business organization if there is a
failure by the surviving business organization to specifically adopt and
continue the Plan.



8.4
Amendment and Termination Compliance. No amendment or termination shall be
effective other than in compliance with Section 409A of the Code, and the
regulations promulgated thereunder.





Article 9
Miscellaneous Provisions


9.1
Limitation of Rights. Neither the establishment of this Plan nor any
modification thereof, nor the creation of any fund or account, nor the payment
of any benefits, will be construed as giving a Participant or other person any
legal or equitable right against the Employer except as otherwise provided under
the terms of the Plan.



9.2
Total Agreement. This Plan and other administrative forms will constitute the
total agreement or contract between the Employer and an Employee or Participant
regarding his or her participation in the Plan and his or her benefits under the
Plan. No oral statement or representation regarding the Plan may be relied upon
by an Employee or Participant.



9.3
No Contract of Employment. Participation in this Plan will not be construed to
establish or create an employment contract between any Eligible Employee and the
Employer.



9.4
Limitation on Assignment. Benefits under this Plan may not be assigned, sold,
transferred, or encumbered, and any attempt to do so will be void. A
Participant's or Beneficiary's interest in the Plan will not be subject to debts
or liabilities of the Participant, and will not be subject to attachment,
garnishment, or other legal process.



9.5
Representations. The Employer does not represent or guarantee that any
particular federal or state income, payroll, personal property, or other tax
consequence will result from participation in this Plan. A Participant should
consult with professional tax advisors to determine the tax consequences of his
or her participation. Furthermore, the Employer does not represent or guarantee
successful investment of Plan assets and will not be required to repay any loss
that may result from such investment or lack of investment.



9.6
Severability. If a court of competent jurisdiction holds any provision of the
Plan to be invalid or unenforceable, the remaining Plan provisions will
nevertheless continue to be fully effective.



9.7
Applicable Law. This Plan will be construed in accordance with applicable
federal law and, to the extent otherwise applicable and to the extent not
superseded by applicable federal law, the laws of the domicile of the Employer.



9.8
Title to Assets. No Participant or Beneficiary will have any right to, or any
interest in, any Plan assets upon his or her Separation from Service with the
Employer, except as may otherwise be provided under the terms of the Plan.




10

--------------------------------------------------------------------------------


9.9
Gender and Number. Words used in the masculine gender will be construed as in
the feminine or neuter gender where applicable, and words used in the singular
will be construed as in the plural where applicable.



9.10
Headings and Subheadings. Headings and subheadings are used for convenience of
reference, and they constitute no part of this Plan and are not to be considered
in its construction.



9.11
Legal Action. In any claim, suit or proceeding about the Plan which is brought
against the Administrator, the Plan will be construed and enforced according to
the laws of the state in which the Employer maintains its principal place of
business.



9.12
Claims Procedure. The claims procedure required under ERISA §503 and the
regulations thereunder is set forth in a written policy established by the
Administrator. Such policy will be the sole and exclusive remedy for an
Employee, Participant or Beneficiary ("Claimant") to make a claim for benefits
under the Plan.

 



11

--------------------------------------------------------------------------------




This Agreement is executed as of the 18th day of November, 2011.




ANN INC.




By /s/ Michael J. Nicholson


Print Name Michael J. Nicholson


Title EVP, CFO



12

--------------------------------------------------------------------------------


ANN INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN


Administrative Policy Regarding Claims Procedures


In accordance with Section 9.12 of ANN INC. NON-QUALIFIED DEFERRED COMPENSATION
PLAN (the "Plan"), ANN INC. and its subsidiaries (the "Sponsoring Employer")
hereby implements the rules and procedures set forth below to govern claims for
benefit under the Plan. The procedures set forth in the policy here are the sole
and exclusive remedy for an Employee, Participant or Beneficiary ("Claimant") to
make a claim for benefits, and these procedures will be administered and
interpreted in a manner consistent with the requirements of ERISA §503 and the
regulations thereunder. All claims determinations that are made by the
Administrator, the Appropriate Named Fiduciary, and/or the Committee (if one has
been appointed under Section 8.3 of the Plan) will be made in accordance with
this procedure and will be applied consistently to similarly situated Claimants.
The terms used in this procedure will have the same meaning ascribed to those
terms in the Plan.


Definitions


In applying the terms of this Policy, any terms used herein which are also used
in the Plan will have the same meaning ascribed to them under this Policy as
ascribed to them under the terms of the Plan except as may otherwise be provided
in this Policy. In addition, the following terms specific to this Policy will
have the following meanings:


Appropriate Named Fiduciary. For purposes of this Policy, the term "Appropriate
Named Fiduciary" means either (1) if a Committee has been appointed by the
Sponsoring Employer under Section 8.3 of the Plan, the Committee; (2) if a
Committee has not been appointed pursuant to Section 8.3 of the Plan, the
Administrator; or (3) if an appeal of the initial denial is made for Disability
Benefits, then an individual who is neither the individual who made the initial
adverse benefit determination that is the subject of the appeal, nor the
subordinate of such individual. Furthermore, for purposes of this Policy, if a
Committee has not been appointed by the Sponsoring Employer pursuant to Section
8.3 of the Plan, any reference to Committee will be considered a reference to
the Administrator.


Disability Benefit. For purposes of this Policy, the term "Disability Benefit"
means a benefit that, if available and provided by the Plan, becomes payable
upon a determination of a Participant's Disability, other than any disability
that, pursuant to the terms of this Plan, is determined either by the Social
Security Administration or under the Sponsoring Employer's long term disability
plan.


Initial Determination of a Claim


Written Claim. A Claimant (or the Claimant's authorized representative) may file
a claim for a benefit to which the Claimant believes he or she is entitled under
the Plan. Claims must be filed in writing with the Administrator.


Denial of a Claim. The Administrator, in its sole and complete discretion, will
make all initial determinations as to the right of any person to benefits. If
the claim is denied in whole or in part,
the Administrator will send the Claimant a written or electronic notice (which
electronic notice must comply with the standards imposed by Department of Labor
Regulation §2520.104b-1(c)(1)(I), (iii), and (iv)) informing the Claimant of the
denial. The notice must be written in a manner calculated to be understood by
the Claimant and must contain the following information: (1) the specific reason
or reasons for the denial; (2) reference to the specific plan provisions on
which the denial is based;

1

--------------------------------------------------------------------------------


(3) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; (4) a description of the Plan's review (i.e., appeal)
procedures and the time limits applicable to such procedures, including a
statement of the Claimant's right to bring a civil action under ERISA §502(a)
following an adverse benefit determination on review; and (5) in the case of the
Plan's denial to provide Disability Benefits to a Claimant (a) if an internal
rule, guideline, protocol, or other similar criterion was relied upon in making
the adverse determination, either the specific rule, guideline, protocol, or
other similar criterion; or a statement that such a rule, guideline, protocol,
or other similar criterion was relied upon in making the adverse determination
and that a copy of such rule, guideline, protocol, or other criterion will be
provided free of charge to the Claimant upon request; or (b) if the adverse
benefit determination is based on a medical necessity or experimental treatment
or similar exclusion or limit, either an explanation of the scientific or
clinical judgment for the determination, applying the terms of the plan to the
Claimant's medical circumstances, or a statement that such explanation will be
provided free of charge upon request.


Notice of a Claim Denial


Claims for Non-Disability Benefits. With respect to a claim for benefits that
are not Disability Benefits, written or electronic notice of the denial will be
given within a reasonable period of time (but no later than 90 days) from the
date the Administrator receives the written claim, unless special circumstances
require an extension of time for processing the claim. In no event may the
extension exceed 90 days from the end of the initial 90-day period. If an
extension is necessary, the Administrator will send the Claimant a written
notice prior to the expiration of the initial 90-day period in which the
Administrator indicates the special circumstances requiring an extension and the
date by which the Administrator expects to render a decision.


Claims for Disability Benefits. With respect to a claim for Disability Benefits,
written or electronic notice of the denial will be given within a reasonable
period of time (but no later than 45 days) from the date the Administrator
receives the written claim. The 45-day period can be extended by the
Administrator for up to 30 days if the Administrator both determines that an
extension is necessary due to matters beyond the control of the Administrator
and notifies the Claimant, prior to the expiration of the initial 45-day period,
of the circumstances requiring the extension and the date by which the
Administrator expects to render a decision. If, prior to the end of the first
30-day extension period, the Administrator determines that, due to matters
beyond the control of the Administrator, a decision cannot be rendered within
that extension period, then the period for making the determination may be
extended for up to an additional 30 days, provided the Administrator notifies
the Claimant, prior to the expiration of the first 30-day extension period, of
the circumstances requiring the extension and the date as of which the
Administrator expects to render a decision. In the case of any extension under
this paragraph, the notice of extension will specifically explain the standards
on which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues, and the Claimant will be afforded at least 45 days within which to
provide the specified information.


Appeals Process


Request for Appeal. If the Administrator denies a claim in whole or in part, the
Claimant may elect to appeal the denial. If the Claimant does not appeal the
denial pursuant to the procedures set forth in this Policy, the denial will be
final, binding and unappeasable. If a request for an appeal is timely filed, the
Claimant will be afforded a full and fair review of the claim and the denial. As
part of this

2

--------------------------------------------------------------------------------


review, the Claimant may submit written comments, documents, records, and other
information relating to the claim, and the review will take into account all
such comments, documents, records, or other information submitted by the
Claimant, without regard to whether such information was submitted or considered
in the Administrator's initial benefit determination. The Claimant also may
obtain, free of charge and upon request, records and other information relevant
to the claim, without regard to whether such information was relied upon by the
Administrator in making the initial benefit determination. The timing for an
appeal of the initial denial of benefits (and other applicable provisions) is as
follows:


(a)
Appeal of a Claim for Non-Disability Benefits. With respect to a claim for
benefits that are not Disability Benefits, the written request for appeal must
be filed by the Claimant (or by the Claimant's authorized representative) with
the Appropriate Named Fiduciary within 60 days after the date on which the
Claimant receives the Administrator's notice of denial.



(b)
Appeal of a Claim for Disability Benefits. With respect to a claim for
Disability Benefits, (A) the written request for appeal must be filed by the
Claimant (or by the Claimant's authorized representative) with the Appropriate
Named Fiduciary within 180 days after the date on which the Claimant receives
the Administrator's notice of denial; (B) the appeal for Disability Benefits
will not afford any deference to the initial denial and will be conducted by the
Appropriate Named Fiduciary who is neither the individual who made the adverse
benefit determination that is the subject of the appeal, nor the subordinate of
such individual; (C) if the appeal of any adverse benefit determination is based
in whole or in part on a medical judgment, including determinations with regard
to whether a particular treatment, drug, or other item is experimental,
investigational, or not medically necessary or appropriate, then the Appropriate
Named Fiduciary will consult with a health care professional who has appropriate
training and experience in the field of medicine involved in the medical
judgment; (D) the Claimant will be given the identification of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with a Claimant's initial denial, without regard to whether the advice was
relied upon in making the benefit determination; and (E) the health care
professional engaged for a consultation under clause (C) above will be an
individual who is neither an individual who was consulted in connection with the
initial denial that is the subject of the appeal, nor the subordinate of any
such individual.



Review of Appeal. The Appropriate Named Fiduciary will, in its sole and complete
discretion, determine whether to uphold all or part of the initial claim denial.
If on appeal the Appropriate Named Fiduciary determines that all or part of the
initial denial should be upheld, the Administrator will send the Claimant a
written or electronic notice informing the Claimant of its decision to uphold
all or part of the initial denial, written in a manner calculated to be
understood by the Claimant and
containing the specific reason or reasons for the denial; a specific reference
to pertinent Plan provisions on which the denial is based; a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents and other information relevant to the
claim; and an explanation of the Claimant's right to request arbitration and the
applicable time limits for doing so. Any written or electronic notice informing
the Claimant of its decision to uphold all or a portion of the initial denial
will be given according to the following provisions:


(a)
Notice to Uphold Denial of Non-Disability Benefits. With respect to a claim for
benefits that are not Disability Benefits, the written or electronic notice will
be given within a reasonable period of time (but no later than 60 days) from the
date the Appropriate Named Fiduciary receives the


3

--------------------------------------------------------------------------------


request for appeal, unless special circumstances require an extension of time
for reviewing the claim. In no event may the extension exceed 60 days from the
end of the initial 60-day period. If an extension is necessary, prior to the
expiration of the initial 60-day period, the Administrator will send the
Claimant a written notice, indicating the special circumstances requiring an
extension and the date by which the Appropriate Named Fiduciary expects to
render a decision.


(b)
Notice to Uphold Denial of Disability Benefits. With respect to a claim for
Disability Benefits, the written or electronic notice will be given within a
reasonable period of time (but no later than 45 days) from the date the
Appropriate Named Fiduciary receives the request for appeal, unless special
circumstances require an extension of time for reviewing the claim. In no event
may the extension exceed 45 days from the end of the initial 45-day period. If
an extension is necessary, prior to the expiration of the initial 45-day period,
the Administrator will send the Claimant a written notice, indicating the
special circumstances requiring an extension and the date by which the
Appropriate Named Fiduciary expects to render a decision.



Alternative Time for an Appeal to Be Decided. Notwithstanding the preceding
section, if (1) a Committee is serving as the Appropriate Named Fiduciary, (2)
the Committee holds regularly scheduled meetings on a quarterly or more frequent
basis, and (3) the appeal of the initial denial is for benefits that are not
Disability Benefits (however, if this Plan is a multi-Employer Plan, then this
paragraph will also apply to Disability Benefits), then the Committee may make
its determination of the claim on appeal at its next regularly scheduled meeting
if the Committee receives the written request for appeal more than 30 days prior
to its next regularly scheduled meeting or at the regularly scheduled meeting
immediately following the next regularly scheduled meeting if the Committee
receives the written request for appeal within 30 days of the next regularly
scheduled meeting. If special circumstances require an extension, the decision
may be postponed to the third regularly scheduled meeting following the
Committee's receipt of the written request for appeal if, prior to the
expiration of the initial time period for review, the Claimant is provided with
written notice, indicating the special circumstances requiring an extension and
the date by which the Committee expects to render a decision. If the extension
is required because the Claimant has not provided information that is necessary
to decide the claim, the Committee may suspend the review period from the date
on which notice of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information. The Committee
shall notify the Claimant of the benefit determination as soon as possible, but
not later than 5 days after the benefit determination is made.


Voluntary Arbitration


If (1) a Claimant wishes to contest a final decision of the Appropriate Named
Fiduciary and (2) the Claimant voluntarily chooses not to bring a civil action
under ERISA §502(a) following an adverse benefit determination on appeal, then
the Claimant and the Appropriate Named Fiduciary may agree to arbitration. If a
Claimant agrees to arbitration, then a written request for arbitration must be
filed by the Claimant (or the Claimant's authorized representative) with the
Administrator within 60 days (or such additional time as the Administrator may
deem appropriate) after the date the Claimant receives the written decision of
the Appropriate Named Fiduciary. The Claimant and the Administrator will each
name an arbitrator within 20 days after the Administrator receives the
Claimant's written request for arbitration. The two arbitrators will jointly
name a third arbitrator within 15 days after their appointment. If either party
fails to select an arbitrator within the 20 day period, or if the two
arbitrators fail to select a third arbitrator within 15 days after their
appointment, then the Administrator will determine that either (1) the
arbitration will cease, or (2) the presiding

4

--------------------------------------------------------------------------------


judge of the county court (or its equivalent) in the county in which the
principal office of the Sponsoring Employer is located will appoint the other
arbitrator or arbitrators. The arbitrators will render a decision within 60 days
after the appointment of the third arbitrator and will conduct all proceedings
pursuant to the laws of the state in which the Sponsoring Employer’s principal
place of business is located and the then current Rules of the American
Arbitration Association governing commercial transactions, to the extent such
rules are not inconsistent with applicable state law. The cost of arbitration
will be borne by the losing party or, if the decision is not clearly in favor of
one party or the other, in the manner determined by the arbitrators. Pursuant to
the Claimant’s voluntary choice to pursue arbitration, the arbitrators' decision
will be final, binding and unappeasable.








By     /s/ Michael J. Nicholson                    Date November 18, 2011    
For the Plan Administrator



5